Pxx CURIASI.
Plaintiff, a citizen, resident, property owner and taxpayer `of Scotland `County, on be~hatf of himself `and athens similarly situated, instituted this action to enj oia'i the `holding `of a county-wide election called `by the County Commission ens of Scotland County pur.-suant to procedure provided by Chapter 707, Session Lows 1963. The election, in accordance with said Act of the General Assembly, sub-. mits to the electorate of Scotland County proposals `for the merger of the school administrative units at the City `of Laurin~burg and Scotland County, oonstru!ction of `a new consolidated high school, issuance of hands for such `construction `and `other purposes, requirement that there be appropriated annually `from local sources funds to provide for a mithmum per student expenditure for `current school expenses, and au-t:l1'otrizati'oal. of a levy hy the County Commissioners of a supplemental school tax not to. exceed 50 cents on. $100 valuation. The complaint aft-leges that the Act in question contravenes certain provisions of the North Carolina Constitution.
A jury tri~1 wa's waived a~xI the cause wais heard upon the admi~s-sions in the p1eadin~s and faicta ~tipu1ated. The court declared itdae Act constituitionaa, refused to eaijohi the election and dismissed the ruck.i~oai.
We do nol~ reach t~he oo~stitu.tionaJ questi'onis and make no adjudication with ~eepeat thereto'. Plaintiff seeks only iinjunctive relief. His al-legatio'rss `are insufficient to invoke the equity jurisdiction ef the court. It is not alleged that plaintiff or persons similarly situated will be ir- *774reparably injured by 'the holding of the election, and no facts are assented from which such result may be inferred. Clinton v. Ross, 226 N.C. 682, 689, 40 S.E. 2d 593. To maintain, 'an, action to enjoin an election plaintiff must allege facts sufficient to show that he will suffer direct injury-or that his civil or property rights will be invaded thereby. Hill v. Comrs. of Greene, 209 N.C. 4, 182 S.E. 709.
The judgment below, in denying injunctive relief and dismissing the action, is
Affirmed.